                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-576-FDW

WILLIE T. BOBBITT,                        )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                             ORDER
                                          )
FNU SCOTT, et al.,                        )
                                          )
                   Defendants.            )
__________________________________________)

        THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Discovery,

(Doc. No. 54), Plaintiff’s Motion to Appoint Counsel, (Doc. No. 57).

        Plaintiff argues in his Motion to Compel Discovery that Defendants should be compelled

to produce for inspection and copying “Plaintiff’s medical and mental health records [and]

Defendants’ disciplinary history.” (Doc. No. 54 at 1). He claims that he submitted a written request

for these documents on September 16, 2018, but he has not yet received them. He asks that the

Defendants be ordered to pay $150 as reasonable expenses to obtain this Order on the ground that

“Defendants’ refusal to produce the documents had no substantial justification.” (Doc. No. 54 at

1). Plaintiff further states in a Letter attached to his Motion that Assistant Superintendent Marshall

Pike is refusing to allow to Plaintiff to see the surveillance video regarding his case, which Plaintiff

has only viewed once. He asks for an order requiring prison staff to allow Plaintiff to view the

video as many times as he wishes.

        Defendants filed a Response with Exhibits explaining that they have already fulfilled their

obligations to respond to Plaintiff’s discovery requests. Plaintiff’s request for records is moot


                                                   1
insofar as Defendants produced over 1,500 pages of mental and medical health records to Plaintiff

in a supplemental discovery response on January 29, 2019, and Defendants produced the requested

disciplinary records without objection on October 22, 2018. With regards to Plaintiff’s assertion

in his Letter that he was only allowed to view the video once, Defendants assert that Plaintiff

watched the video on January 10, 2019 beginning at 1450 hours and did so until he indicated he

was finished approximately 15 minutes later and accordingly he had sufficient time to view the

videotape. Defendants have filed as an Exhibit an “Acknowledgement of Viewing Surveillance

Video” signed by Plaintiff states that he has “viewed the surveillance video relating to the March

17, 2016 incident as [he] had requested in Plaintiff’s Second Request for Production of

Documents….” (Doc. No. 55-2 at 1).

       The Court concludes that Plaintiff’s Motion to Compel is moot with regards to his requests

for medical record, mental health records, and disciplinary records, and that he had an adequate

opportunity to view the videotape at issue. Therefore, the Motion to Compel will be denied.

       In support of his Motion for the Appointment of Counsel, Plaintiff states that he is unable

to afford counsel, a trial will likely involve conflicting testimony, and counsel would be better able

to present evidence and cross-examine witnesses, his imprisonment will greatly limit his ability to

litigate because he does not have access to a law library, Plaintiff has no outside help, Plaintiff has

limited formal education and mental health issues, and he is in segregation. (Doc. No. 57).

       There is no absolute right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to require the Court to

seek the assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

       The record reflects that Plaintiff has been able to adequately represent himself in these

                                                  2
proceedings. This case does not present exceptional circumstances that justify appointment of

counsel. Therefore, Plaintiff’s motion seeking the appointment of counsel will be denied.

       IT IS, THEREFORE, ORDERED that

       1.     Plaintiff’s Motion to Compel Discovery, (Doc. No. 54), is DENIED.

       2.     Plaintiff’s Motion for the Appointment of Counsel, (Doc. No. 57), is DENIED.




                                             Signed: February 5, 2019




                                                3
